Case 1:20-cv-23287-DPG Document 83 Entered on FLSD Docket 03/23/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  Case No: 1:20-cv-23287-DPG

  LUIS MANUEL RODRIGUEZ,
  MARIA TERESA RODRIGUEZ, a/k/a MARIA TERESA LANDA,
  ALFREDO RAMON FORNS,
  RAMON ALBERTO RODRIGUEZ,
  RAUL LORENZO RODRIGUEZ,
  CHRISTINA CONROY, and
  FRANCISCO RAMON RODRIGUEZ,

                Plaintiffs,

  v.

  IMPERIAL BRANDS PLC,
  CORPORACIÓN HABANOS, S.A.,
  WPP PLC, YOUNG & RUBICAM LLC,
  and BCW LLC, a/k/a BURSON COHN & WOLFE LLC

              Defendants.
  __________________________________________/

                                    NOTICE OF FILING

         Plaintiffs, LUIS MANUEL RODRIGUEZ, MARIA TERESA RODRIGUEZ, a/k/a

  MARIA TERESA LANDA, ALFREDO RAMON FORNS, RAMON ALBERTO RODRIGUEZ,

  RAUL LORENZO RODRIGUEZ, CHRISTINA CONROY, and FRANCISCO RAMON

  RODRIGUEZ, respectfully give notice of filing the Exhibits to the First Amended Complaint

  [DE. 82].

         Dated: August 11, 2020                   Respectfully submitted,

         Rodriguez Tramont & Nuñez P.A.           Berenthal & Associates, P.A.

         By: /s/ Paulino A. Núñez Jr.             By: /s/ James L. Berenthal
         Frank R. Rodriguez                       James L. Berenthal
         Florida Bar No. 348988                   Florida Bar No.126035
         Email: frr@rtgn-law.com                  Email: jlb@berenthalaw.com
         Paulino A. Núñez Jr.                     45 East 72nd Street, Suite 5-C
Case 1:20-cv-23287-DPG Document 83 Entered on FLSD Docket 03/23/2021 Page 2 of 2

                                                                  Case No: 1:20-cv-23287-DPG


         Florida Bar No. 814806                     New York, NY 10021
         Email: pan@rtgn-law.com                    Telephone: (212) 302-9494
         255 Alhambra Circle, Suite 1150
         Coral Gables, FL 33134
         Telephone: (305) 350-2300

                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 23rd day of March, 2021, a true and correct copy of the
  foregoing has been furnished by electronic filing with the Clerk of the Court via CM/ECF which
  will send notice of electronic filing to all counsel of record.

                                             By: /s/Paulino A. Núñez Jr.
                                             Paulino A. Núñez Jr.
                                             Florida Bar No. 814806




                                                    2
